Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Claim Status
Claims 22-23 and 39-67 are pending. Claims 22-23, 39-44 and 59-60 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I. Claims 45-58 and 61-67 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 22-23, 39-44 and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US 2010/0285596) in view of Rothmann et al. (US 2008/0221372).
Yu et al. teach a method for selectively isolating a functionalized macromolecule from a sample, the method comprising the steps of: a) loading a sample containing a functionalized macromolecule onto a solid phase extraction (SPE) device comprising a packed alumina Sorbent under conditions such that the functionalized macromolecule is selectively adsorbed onto the alumina Sorbent; and b) eluting the adsorbed functionalized macromolecule from the alumina sorbent, thereby selectively isolating the functionalized macromolecule from the sample (claim 1), wherein the functionalized macromolecule is selected from the group consisting of a peptide, a polypeptide, a protein, a phosphopeptide, an oligonucleotide and a phospholipid (claim 6).
Yu et al. further teach that that the sample is dissolved in a mixture of an acid solution/organic solution (para [0067]), and also teach that the protein or oligonucleotide is eluted from the alumina sorbent using a basic mobile phase solution (para [0071]). 
Yu et al. also teach that the sample solution containing the analyte is introduced into a pump (e.g. syringe, a pressurized container, etc.), wherein the pump is able to pump air, thus allowing for liquid to be blown out of the packed bed extraction column (paras [0121]-[0122]). Thus, reading on the limitation “applying a pressure differential across the porous solid phase by increasing air pressure at the first end of the porous solid phase”.
Yu et al. do not teach the immiscible liquid is mineral oil.
Rothmann et al. teach a contamination barrier for preventing contamination of aqueous solutions in an open or automated system, said barrier comprising at least one water immiscible hydrocarbon or hydrocarbon mixture (claim 1), wherein the hydrocarbon mixture is comprised of mineral oil (claim 9).
Rothmann et al. further teach that “[B]iological sample material within the meaning of the present invention is understood to be biopolymers that on the one hand can be naturally occurring macromolecules, for example nucleic acids, proteins or polysaccharides, but on the other, also synthetically prepared polymers as long as these contain the same or similar building blocks as the natural macromolecules (para [0020]).
It would have been obvious to one of ordinary skill in the art to use the contamination barrier of Rothmann et al. in the method of Yu et al. in order to prevent contamination of the protein or oligonucleotide.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Rothmann et al. teach that the contamination barrier, which comprises mineral oil, prevents contamination of naturally occurring macromolecules such as nucleic acids and proteins.
With respect to the limitation “wherein the immiscible liquid is capable of forming a liquid seal at a first end of the porous solid phase”, it is noted that such property is inherent to the immiscible liquid. Furthermore, Yu et al. teach that the analyte (i.e. a protein or an oligonucleotide) is dissolved in a solvent in which the analyte is soluble (paras [0069], [0150]), and further teach that the desorption solvent may be different miscibility than the sorption solvent (para [0154]). 
With respect to claim 23, Yu et al. teach that the sample solution containing the analyte is introduced into a pump (e.g. syringe, a pressurized container, etc.), wherein the pump is able to pump air, thus allowing for liquid to be blown out of the packed bed extraction column (paras [0121]-[0122]). Thus, reading on the limitation “applying a pressure differential across the porous solid phase by increasing air pressure at the first end of the porous solid phase”.
With respect to claim 39, “applying a pressure differential across the porous solid phase by increasing air pressure at the first end of the porous solid phase” as taught by Yu et al., would necessarily cause the layer of immiscible liquid to move through the solid phase.
With respect to claim 40, Yu et al. teach that the porous solid phase has affinity for protein or oligonucleotide (para [0071]). 
With respect to claims 41-42, Yu et al. teach that the porous solid phase comprises silica (i.e. an inorganic oxide) (paras [0012], [0098]).
With respect to claim 43, Yu et al. teach that that the sample is dissolved in a mixture of an acid solution/organic solution (para [0067]), and also teach that the protein or oligonucleotide is eluted from the alumina sorbent using a basic mobile phase solution (para [0071]). 
With respect to claims 44 and 59-60, Yu et al. teach that the sample solution containing the analyte is introduced into a pump (e.g. syringe, a pressurized container, etc.), wherein the pump is able to pump air, thus allowing for liquid to be blown out of the packed bed extraction column (paras [0121]-[0122]), thus reading on “obtaining the releasably bound liquid from the porous solid phase without centrifugation”.

Response to Arguments
Applicant’s arguments filed on 3/30/2022 have been fully considered but they are not persuasive.
Applicant argues that “[R]othmann is limited to description of the contamination barrier as a covering to prevent aerosol cross-contamination of aqueous samples drawn from open containers during automated pipetting steps, but that there is absolutely no suggestion whatsoever in Rothmann that the contamination barrier could be used to form a complete layer over an elution buffer during any step of sample elution from a porous solid phase (or during any other step in which a pressure differential is applied). In particular, there is no disclosure in Rothmann that any water immiscible hydrocarbon compound was still present, nor even that presence of the immiscible hydrocarbon would have been desirable, when the samples were filtered subsequent to being withdrawn from a fluid compartment protected by a covering contamination barrier.
Applicant also argues that Both paragraph [0054] (Example 1) and paragraph [0079] (Example 2) of Rothmann simply state that 50 l and 100 l elution buffer, respectively, was used to elute the purified nucleic acid from the filter system under reduced pressure. Rothmann nowhere mentions that any immiscible alkane contamination barrier was present following the washing step, nor that10 Application No. 15/789,410Reply to Office Action Dated September 30, 2021any immiscible alkane contamination barrier would usefully be applied to the filter system. Indeed, to the contrary, it appears from paragraphs [0053] and [0078] that no alkane was left following the washing step, as the document states "the membranes were dried under reduced pressure at 600C in an automatic vacuum device ... to remove the ethanol". It is thus respectfully submitted that Rothmann is silent with respect to any disclosure that the contamination barrier was present when the samples were filtered”. 
Applicant further argues that “[Y]u and/or Rothmann fail even remotely to suggest the advantages that are provided by the presently claimed embodiments, such as the benefits conferred by the mineral oil liquid seal of a higher volume of the liquid that can be obtained after having been releasably bound to the porous solid phase, and decreased variability in the volume of the liquid that can be obtained after having been releasably bound to the porous solid phase”.
Applicant additionally argues that “[e]ven assuming, arguendo, that a person having ordinary skill in the art had considered both Yu and Rothmann, Applicant respectfully submits there would have been no arrival at the presently encompassed subject matter with the requisite reasonable expectation of success. Because there is no teaching or suggestion in Rothmann that the hydrocarbon contamination barrier is or should be present when the samples were filtered, there would have been no reason for the skilled person to combine Rothmann's contamination barrier with Yu's porous solid phase and a means for applying a pressure differential across the porous solid phase”.
Applicant’s arguments are not persuasive because Rothmann et al. clearly teach the use of a contamination barrier (i.e. mineral oil) for preventing contamination of aqueous solutions in an open or automated system (claims 1 and 9). Furthermore, Rothmann et al. teach that “[B]iological sample material within the meaning of the present invention is understood to be biopolymers that on the one hand can be naturally occurring macromolecules, for example nucleic acids, proteins or polysaccharides, but on the other, also synthetically prepared polymers as long as these contain the same or similar building blocks as the natural macromolecules (para [0020]).
On the other hand, the reference of Yu et al. teaches a method for selectively isolating a functionalized macromolecule from a sample, the method comprising the steps of: a) loading a sample containing a functionalized macromolecule onto a solid phase extraction (SPE) device comprising a packed alumina Sorbent under conditions such that the functionalized macromolecule is selectively adsorbed onto the alumina Sorbent; and b) eluting the adsorbed functionalized macromolecule from the alumina sorbent, thereby selectively isolating the functionalized macromolecule from the sample (claim 1), wherein the functionalized macromolecule is selected from the group consisting of a peptide, a polypeptide, a protein, a phosphopeptide, an oligonucleotide and a phospholipid (claim 6).
Therefore, since the references of Rothmann et al. and Yu et al. are in the same field of endeavor (i.e. to extract a polypeptide), it would have been obvious to the skilled artisan concerned with contamination of the protein or oligonucleotide to use the contamination barrier of Rothmann et al. in the method of Yu et al.
The skilled artisan would have had a reasonable expectation of success, because Rothmann et al. teach that the contamination barrier, which comprises mineral oil, prevents contamination of naturally occurring macromolecules such as nucleic acids and proteins.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 22-23, 39-44 and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Supelco (Guide to Solid Phase Extraction, 1998) in view of Rothmann et al. (US 2008/0221372) and Chua et al. (WO 2010/015835), as evidenced by Telepchak et al. (Silica-Based Solid Phase Extraction, downloaded on 7/17/2020 fro URL:< https://link.springer.com/content/pdf/10.1007%2F978-1-59259-292-0_2.pdf).
With respect to claims 22 and 59, Supelco teaches that solid phase extraction (SPE) is an increasingly useful sample preparation technique (page 1, 1st para).
Supelco further teaches that SPE is used most often to prepare liquid samples and extract semivolatile or nonvolatile analytes, but also can be used with solids that are pre-extracted into solvents (page 1, 2nd para). 
Supelco also teaches that “[R]etention of an analyte under normal phase conditions is primarily due to interactions between polar functional groups of the analyte and polar groups on the sorbent surface. These include hydrogen bonding, pi-pi interactions, dipole-dipole interactions, and dipole-induced dipole interactions, among others. A compound adsorbed by these mechanisms is eluted by passing a solvent that disrupts the binding mechanism - usually a solvent that is more polar than the sample’s original matrix” (page 3, right column, 5th para). 
Supelco additionally teaches that the sample solution [is passed] through the extraction device, using either vacuum or positive pressure (page 8, 1st column, 5th para).
Supelco further teaches an apparatus for performing SPE wherein the solid phase is porous, and wherein the negative or positive pressure is the pressure differential that drives the extraction (figure on page 5).
With respect to the limitation “forming a liquid seal”, Supelco teaches conditioning of the SPE tube, which comprises rinsing the tube with liquid solvent (Fig. Step 2 on page 7, depicted below). This would necessarily produce a liquid seal. 

    PNG
    media_image1.png
    472
    445
    media_image1.png
    Greyscale


	With respect to claims 23, 44 and 59-60, Supelco teaches that positive pressure is produced by a syringe (page 10, 1st column, 1st para; Fig. B) or a pump (page 11, 1st column, 1st para; Fig. G). Either method would provide for increasing air pressure at the first end of the porous solid phase.
Supelco does not teach the immiscible liquid is mineral oil.
Rothmann et al. teach a contamination barrier for preventing contamination of aqueous solutions in an open or automated system, said barrier comprising at least one water immiscible hydrocarbon or hydrocarbon mixture (claim 1), wherein the hydrocarbon mixture is comprised of mineral oil (claim 9).
Rothmann et al. further teach that “[B]iological sample material within the meaning of the present invention is understood to be biopolymers that on the one hand can be naturally occurring macromolecules, for example nucleic acids, proteins or polysaccharides (para [0020]).
With respect to claims 40 and 43, Chua et al. teach a method for isolating a nucleic acid comprising: binding the nucleic acid to a solid phase at a first pH in the presence of a binding buffer, washing the bound nucleic acid with a wash solution, and eluting the nucleic acid from the solid phase at a second pH which is higher than the first pH, wherein the wash solution comprises a buffer with a buffering range that encompasses a pH that is higher than the first pH, and the wash solution is at a pH that is within a buffering range of the binding buffer but lower than the buffering range of the buffer of the wash solution (claim 1; Abstract). 
Chua et al. further teach that examples of solid phases that may be used in accordance with the invention include solid phases that comprise inorganic oxides, such as silica or glass (page 6, lines 17-18).
Chua et al. also teach that the solid phase may be in any suitable form, for example comprising a membrane, gel, or particles Silica membrane or gel, and magnetic silica particles are preferred examples (page 6, lines 21-23).
It is noted that, as evidenced by Telepchak et al., silica gel is an amorphous, highly porous, partially hydrated form of silica (page 41, 3rd para), and that the silica used for SPE extraction columns is essentially porous and noncrystalline (page 41, 5th para).
It would have been obvious to one of skill in the art at the time of the invention to modify the teachings of Supelco with Chua in order to use SPE for the purification of nucleic acids. A particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known method with predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art to use the contamination barrier of Rothmann et al. in the apparatus of Supelco in order to prevent contamination of nucleic acids.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Rothmann et al. teach that the contamination barrier, which comprises mineral oil, prevents contamination of naturally occurring macromolecules such as nucleic acids and proteins.
With respect to the limitation “wherein the immiscible liquid is capable of forming a liquid seal at a first end of the porous solid phase”, it is noted that such property is inherent to the immiscible liquid.
With respect to claim 39, Supelco teaches the immiscible liquid moves through the solid phase (figure on page 5).
With respect to claim 41, Supelco teaches the use LC-alumina as the solid phase in normal phase SPE (page 3, right column, 5th para) which is comprised of an aluminum oxide (i.e. an inorganic oxide) (page 4, left column, 4th para).
With respect to claim 42, Supelco teaches the use of a silica-based solid phase in reversed phase SPE (Table on page 2).

Response to Arguments
Applicant’s arguments filed on 3/30/2022 have been fully considered but they are not persuasive.
Applicant argues that “[A] person having ordinary skill in the art at the time the present application was originally filed would not have been motivated to use the contamination barrier of Rothmann in combination with the teachings of any one or more of Supelco, Chua, and Telepchak, because the purpose of the mineral oil "contamination barrier" in Rothmann, hindering the formation of aqueous aerosols caused by immersing and withdrawing pipette tips in the course of liquid sample processing by open, automated pipetting systems to reduce sample cross-contamination, is inapposite to the SPE methodologies of Supelco, Chua, and/or Telepchak. The purpose of Rothmann's mineral oil contamination barrier is thus very different from the purpose of the mobile phase-miscible solutions of Supelco (conditioning) and Chua (pH-based elution). Telepchak is limited to a review of silica-based SPE supports but is silent with respect to a liquid that can be releasably bound to such solid phases or a liquid seal that is immiscible therewith. There is no suggestion that there is a requirement for a contamination barrier in any of Supelco, Chua, and/or Telepchak, nor any suggestion of the need to reduce cross-contamination in the methods therein described”.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Rothmann et al. have been discussed above.
Furthermore, similarly to the reference of Yu et al., Supelco teaches that solid phase extraction (SPE) is an increasingly useful sample preparation technique (page 1, 1st para), and further teaches that SPE is used most often to prepare liquid samples and extract semivolatile or nonvolatile analytes, but also can be used with solids that are pre-extracted into solvents (page 1, 2nd para). 
Therefore, one of ordinary skill in the art concerned with sample contamination would have been motivated to use the contamination barrier of Rothmann et al. in the apparatus of Supelco.
The skilled artisan would have had a reasonable expectation of success, because Rothmann et al. teach that the contamination barrier, which comprises mineral oil, prevents contamination of naturally occurring macromolecules such as nucleic acids and proteins.
For the reasons stated above the rejection is maintained.
	

This rejection is maintained.
Claims 22-23, 39-44 and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US 2010/0285596) in view of Rothmann et al. (US 2003/0065152).
Yu et al. teach a method for selectively isolating a functionalized macromolecule from a sample, the method comprising the steps of: a) loading a sample containing a functionalized macromolecule onto a solid phase extraction (SPE) device comprising a packed alumina Sorbent under conditions such that the functionalized macromolecule is selectively adsorbed onto the alumina Sorbent; and b) eluting the adsorbed functionalized macromolecule from the alumina sorbent, thereby selectively isolating the functionalized macromolecule from the sample (claim 1), wherein the functionalized macromolecule is selected from the group consisting of a peptide, a polypeptide, a protein, a phosphopeptide, an oligonucleotide and a phospholipid (claim 6).
Yu et al. further teach that that the sample is dissolved in a mixture of an acid solution/organic solution (para [0067]), and also teach that the protein or oligonucleotide is eluted from the alumina sorbent using a basic mobile phase solution (para [0071]). 
Yu et al. also teach that the sample solution containing the analyte is introduced into a pump (e.g. syringe, a pressurized container, etc.), wherein the pump is able to pump air, thus allowing for liquid to be blown out of the packed bed extraction column (paras [0121]-[0122]). Thus, reading on the limitation “applying a pressure differential across the porous solid phase by increasing air pressure at the first end of the porous solid phase”.
Yu et al. do not teach the immiscible liquid is mineral oil.
Rothmann et al. teach the use of alkanes for the contamination-free purification or separation of biopolymers (abstract).
Rothmann et al. further teach a method for separating biopolymers from an aqueous solution comprising (a) mixing an aqueous solution containing a biopolymer of interest with at least one hydrocarbon and (b) separating said biopolymer from other components of said solution by filtration (claim 1), wherein the hydrocarbon is a mixture of two or more alkanes (mineral oil) (claim 14).
It would have been obvious to one of ordinary skill in the art to use the contamination barrier of Rothmann et al. in the method of Yu et al. in order to prevent contamination of biopolymers.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Rothmann et al. teach that the contamination barrier, which comprises mineral oil, prevents contamination of biopolymers.
With respect to the limitation “wherein the immiscible liquid is capable of forming a liquid seal at a first end of the porous solid phase”, it is noted that such property is inherent to the immiscible liquid. Furthermore, Yu et al. teach that the analyte (i.e. a protein or an oligonucleotide) is dissolved in a solvent in which the analyte is soluble (paras [0069], [0150]), and further teach that the desorption solvent may be different miscibility than the sorption solvent (para [0154]). 
With respect to claim 23, Yu et al. teach that the sample solution containing the analyte is introduced into a pump (e.g. syringe, a pressurized container, etc.), wherein the pump is able to pump air, thus allowing for liquid to be blown out of the packed bed extraction column (paras [0121]-[0122]). Thus, reading on the limitation “applying a pressure differential across the porous solid phase by increasing air pressure at the first end of the porous solid phase”.
With respect to claim 39, “applying a pressure differential across the porous solid phase by increasing air pressure at the first end of the porous solid phase” as taught by Yu et al., would necessarily cause the layer of immiscible liquid to move through the solid phase.
With respect to claim 40, Yu et al. teach that the porous solid phase has affinity for protein or oligonucleotide (para [0071]). 
With respect to claims 41-42, Yu et al. teach that the porous solid phase comprises silica (i.e. an inorganic oxide) (paras [0012], [0098]).
With respect to claim 43, Yu et al. teach that that the sample is dissolved in a mixture of an acid solution/organic solution (para [0067]), and also teach that the protein or oligonucleotide is eluted from the alumina sorbent using a basic mobile phase solution (para [0071]). 
With respect to claims 44 and 59-60, Yu et al. teach that the sample solution containing the analyte is introduced into a pump (e.g. syringe, a pressurized container, etc.), wherein the pump is able to pump air, thus allowing for liquid to be blown out of the packed bed extraction column (paras [0121]-[0122]), thus reading on “obtaining the releasably bound liquid from the porous solid phase without centrifugation”.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658